Citation Nr: 0112732	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to August 
1969.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The appellant was born on January [redacted], 1970, and attained 
the age of 26 on January [redacted], 1996.

2.  The appellant's claim for Chapter 35 educational benefits 
was received at the RO in August 1998, when the appellant was 
28 years of age.

3.  The veteran was determined to be permanently and totally 
disabled effective July 28, 1999, when the appellant was 29 
years of age.


CONCLUSION OF LAW

The basic eligibility requirements for educational assistance 
benefits under Chapter 35, Title 38, United States Code have 
not been met.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 21.3040 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, new legislation was 
passed that enhances the VA's duty to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA, 
which is more favorable to the appellant because it 
fundamentally alters the VA's duties to notify and assist.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  However, as explained below, prior to the enactment 
of the VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, to the extent that the VCAA applies to the instant 
appeal, the Board's decision to proceed in adjudicating the 
appellant's claim does not prejudice the appellant in the 
disposition of that claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

First, in letters dated September 1998 and in December 1999, 
the RO notified the appellant of the evidence needed to 
substantiate her claim.  In addition, in a February 2000 
statement of the case, the RO notified the appellant of the 
substance of regulations pertinent to her claim, informed her 
of the reason for which it had denied her claim, and provided 
the appellant an opportunity to present argument on the 
matter.  The appellant has been offered and declined the 
opportunity to appear at a personal hearing.  Second, it 
appears from the file that all of the evidence identified as 
being pertinent to the appellant's claim has been obtained, 
and the Board is not aware of any other available evidence 
that might substantiate that claim.

In the present case, the appellant contends that she should 
be accorded educational benefits because the veteran was 
completely disabled prior to the effective date of the 
veteran's permanent and total disability rating, and because 
she could not afford to attend school at a younger age.  The 
Board has thoroughly reviewed the facts of this case in 
conjunction with applicable laws and regulations; however, 
for the reasons and bases set forth below, her claim must be 
denied.

Initially, the Board notes that the facts of this case are 
not in dispute.  In August 1998, the appellant applied for 
Survivors' and Dependents' Educational Assistance (DEA) under 
the provisions of Chapter 35, Title 38, United States Code.  
Her date of birth was established as January [redacted], 1970.  In 
September 1998, the RO informed the appellant that her claim 
for education benefits was denied because the veteran did not 
have a total service-connected disability that was permanent 
in nature.

Subsequently, the veteran was awarded a permanent and total 
disability rating effective from July 28, 1999.  The RO 
informed the appellant that she remained ineligible for 
education benefits because she had reached the age of 26 
prior to the effective date of the assignment of the 
permanent and total disability rating.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a child of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (2000).  Generally, the 
basic beginning date of an eligible child's period of 
eligibility is her 18th birthday, or successful completion of 
secondary schooling, whichever occurs first; the basic ending 
date is the eligible child's 26th birthday.  38 U.S.C.A. 
§ 3512(a) (West 1991); 38 C.F.R. § 21.3041(a),(c) (2000).  
Further, no person is eligible for educational assistance who 
reached her 26th birthday on or before the effective date of 
a finding of permanent and total service-connected 
disability.  38 C.F.R. § 21.3040(c) (2000). 

As the appellant was born on January [redacted], 1970, she was 29 
years old as of the effective date of the veteran's total and 
permanent disability award.  The law is clear that no person 
is eligible for educational assistance if she reaches age 26 
before the effective date of a finding of permanent and total 
service connected disability.  See 38 C.F.R. § 21.3040(c) 
(2000).  The Board recognizes that the appellant believes 
that the veteran could not support his family or assist her 
with her education because he was permanently and totally 
disabled for many years prior to the effective date of his 
award.  However, the Board must follow the applicable law 
and, as there is no legal basis for the appellant's claim, 
the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

The claim for eligibility for educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

